Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 05/11/2022.
Claims 1-4, 6-10, 12-16 and 18 are currently pending. 
Claims 5, 11, 17 are canceled.
Claims 1-4, 6-10, 12-16 and 18 are currently amended.


Allowable Subject Matter
Claims 1-4, 6-10, 12-16 and 18  are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4, 6-10, 12-16 and 18 are considered allowable because the prior art does not teach limitations including: 
“wherein forming a logical router interconnect comprises defining a routing information base (RIB) group that groups one or more routing tables of the source logical router and the destination logical router to form the RIB group; forming, by the virtual network controller, a unidirectional policy defining one or more rules for controlling leaking of one or more of the routes through the logical router interconnect from the source logical router … wherein forming the unidirectional policy comprises determining one or more rules specifying actions for the physical device to apply, based on a community name or community member associated with the RIB group, to routes leaked via the logical router interconnect,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 4, 6-7, 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chanda (US 11245621 B2) is pertinent to a method, whereby a first forwarding table stores linking data for each logical port of each logical switch in the set of logical switches that identifies a corresponding routing component in the logical router..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419